DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant’s amendment filed May 3, 2021.
Status of the Claims
Claims 21-40 are pending in the application. Claims 21 and 31 are amended. Claims 1-20 were previously canceled.  	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/28/2021 was filed before the mailing date of the Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Premature final office action: The finality of the office action mailed 2/2/2021 is withdrawn because claims 21-40 were examined only once, this office action is the final rejection. The amendments filed on 5/3/2021 has been entered. 
Regarding art rejection: In regards to pending claims Applicant’s arguments are not persuasive; because the cited references teach the amended claims as set forth in the office action below. 
Examiner Notes 
(A).      Examiner has cited particular columns with line numbers, and/or paragraph numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. Please see MPEP § 2141.02 and § 2123.

Bold fonts in the art rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 21, 29-30, and 31, 39-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, and 13-14 U.S. Patent No. 10402180 in view of McDonnell et al (US 20140365296 A1, hereinafter, “McDonnell”) and Fan et al (US 20150310335 A1, hereinafter, “Fan” cited from IDS filed 9/23/2019).  The table below shows the comparison:
The instant application 16/538265
US patent 10402180 (Appl. No. 15/196891)
Obvious comparison/comments
21. (Currently Amended) A system to reduce latency for configuration updates, comprising: 
a data processing system comprising one or more processors and memory to: 
receive, from an application developer device, one or more indications of an in- application event established for an application downloadable via an online marketplace, the in-application event comprising an audio interaction and a first input value for an application content delivery profile; 

receive, via an interface from the application developed by an application developer and executed by a mobile computing device that installed the application via the online marketplace, an indication of an occurrence of the in-application event comprising the audio 



generate a first merged data set that merges performance signals for the in- application event across 

identify a plurality of applications that are similar to the application based on at least one characteristic of the application; 

generate a second merged data set that merges performance signals for in- application events comprising audio interactions associated with installations of the plurality of applications that are identified as similar to the application 

generate a model that combines the first merged data set with the second merged -2- 4833-3198-5358.1Atty. Dkt. 098981-5560 (GGL-079USCN) data set using a machine learning technique; 

determine, using the model, a predicted performance for the in-application event comprising the audio interaction based on the first input value; 








provide, via the interface, an indication of the predicted performance determined based on the model and the first input value; and 

configure, responsive to the indication of the predicted performance, the application 

29. (Previously Presented) The system of claim 21, comprising the data processing system to generate the model with: data received from a first plurality of computing devices that installed the application; 

data received from a second plurality of computing devices that installed, responsive to a content item delivered by the data processing system, one or more applications different from the application, the one or more applications matching a characteristic of the application; and 

data received from a third plurality of computing devices 

30. (Previously Presented) The system of claim 21, comprising the data processing system to: provide a software development kit to the application developer device that configured the application to transmit an indication to the data processing system responsive to the occurrence of the in-application event.

a data processing system comprising one or more processors and memory to: receive, from an application developer device, an indications of an in-application event and a first input value for an application content delivery profile; 





receive, via an interface from an application developed by an application developer and executed by a mobile computing device remote from the data processing system and different from the application developer device, an indication of an occurrence of the in-application 

determine a number of installations of the application on other mobile computing devices; 

generate a first merged data set that merges performance signals for the in-application event across the other mobile computing devices on which the application is installed; 

identify a plurality of applications that are similar to the application based on at least one characteristic of the application; 

generate a second merged data set that merges performance signals for in-application events associated with installations of the plurality of applications; 







generate a regression model that combines the first merged data set with the second merged data set using a machine learning technique; 

determine, using the regression model, a first predicted performance for the in-application event based on the first input value; 

calibrate the first predicted performance based on a second predicted performance of the plurality of applications to determine a predicted performance; 

provide, via the interface, an indication of the predicted performance determined based on the regression model and the first input value; and 

configure, responsive to the indication of the predicted performance, the application content delivery profile with a 

13. The system of claim 7, comprising the data processing system to generate the regression model with: data received from a first plurality of computing devices that installed the application; 

data received from a second plurality of computing devices that installed, responsive to a content item delivered by the data processing system, one or more applications different from the application, the one or more applications matching a characteristic of the application; and 

data received from a third plurality of computing devices that installed, responsive to an 
   

14. The system of claim 7, comprising the data processing system to: 
provide a software development kit to the application developer device that configured the application to transmit an indication to the data processing system responsive to the occurrence of the in-application event. 


McDonnell teaches an in- application event comprising an audio interaction (para [0058], “…content interaction data 306 may include data indicative of the third-party content being clicked or otherwise selected (e.g., via a touch screen, via a voice command, via a recognized position of a user's eye, etc.) …”)

































Fan teaches the plurality of applications that are identified as similar to the application based on the at least one 




















Claim 29 of the instant application is taught by claim 13 of the patent.



























Claim 30 of the instant application is taught by claim 14 of the patent.




Claims 31, and 39-40 recite the same features as claims 21, and 29-30 and are similarly rejected.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 
invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21-27, and 31-37 are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al (US 20170098239 A1, hereinafter “Yan” [IDS of record]) in view of Sullivan et al (US 20170011420 A1, hereinafter, “Sullivan” [IDS of record]), Fan et al (US 20150310335 A1, hereinafter, “Fan” [IDS of record]) and McDonnell et al (US 20140365296 A1, hereinafter, “McDonnell”). 

Regarding claim 21 (Currently Amended), Yan teaches A system to reduce latency for configuration updates, comprising (Fig. 1): 
a data processing system comprising one or more processors and memory to (Fig. 6):
receive, from an application developer device, one or more indications of an in- application event established for an application downloadable via an online marketplace, the in-application event [comprising an audio interaction] and a first input value for an application content delivery profile (para [0033], “Exemplary content viewers for client device 102 and/or user device 106 include standalone applications that can be downloaded as a binary package and installed on a client device from an application store or marketplace, or other online repository…” para [0081], “…receiving component 130 can receive analytics data 121 that indicates performance of bid targets 144 for historical bids made in one or more content delivery auctions hosted by auction manager 108.” wherein the auction manager reads on an application developer, bid targets read on a first input value);
generate a model that combines the first merged data set with the second merged data set using a machine learning technique (para [0024], “…The prediction models may apply historical observations of one or more content delivery auctions using machine learning algorithms in order to predict performance and/or other aspects of bid targets in future instances of content delivery auctions….”);
determine, using the model, a predicted performance for the in-application event [comprising the audio interaction] based on the first input value (para [0084], “At block 340, method 300 includes computing a contextual predicted value using an adjustment factor from the presentation context factor model. For example, performance prediction module 132 can compute contextual predictions 136 using the adjustment factor for the subset of the plurality of presentation context factors.”); 
provide, via the interface, an indication of the predicted performance determined based on the model and the first input value (para [0077], “For example, in screenshot 250 of FIG. 2, the user has selected category 258 of presentation context factors, which includes each day of the week as a presentation context factor. As shown, user interface 200 displays predicted values 258A, adjustment factors 258B, and performance predictions 258C (e.g., contextual predicted values)”); and
configure, responsive to the indication of the predicted performance, the application content delivery profile with a second input value, execution by the data processing system of the application content delivery profile configured with the second input value to cause the data processing system to select content with an indication to install the application (para [0079], “The optimized bids on the bid targets may be displayed to the user in user interface 200. In addition, or instead, the optimized plurality of bids on the bid targets can be submitted to a content delivery auction (e.g., the auction associated with the campaign being optimized) over one or more network communications with an auction manager. For example, the optimized bids could be automatically submitted to auction manager 108 or could be submitted in response to a selection by the user. Submitting the bids causes the bids to be applied to the content delivery auction. Thus, at least one content item can be caused to be presented on a client device (e.g., client device 102) in the content delivery auction based on one or more of the optimized plurality of bids (e.g., a content idem associated with the user).…”).
Yan does not explicitly teach
(an in- application event) comprising an audio interaction;
receive, via an interface from [[an]] the application developed by an application developer and executed by a mobile computing device that installed the application via the online marketplace, , the mobile computing device remote from the data processing system and different from the application developer device; 
generate a first merged data set that merges performance signals for the in- application event across 
identify a plurality of applications that are similar to the application based on at least one characteristic of the application; 
generate a second merged data set that merges performance signals for in- application events comprising audio interactions associated with installations of the plurality of applications that are identified as similar to the application based on the at least one characteristic of the application;
Sullivan teaches 
receive, via an interface from [[an]] the application developed by an application developer and executed by a mobile computing device that installed the application via the online marketplace (para [0041], “…In some examples, media includes user-generated media that is, for example, uploaded to media upload sites, such as YouTube, and subsequently downloaded and/or streamed by one or more other client devices for playback…”), , the mobile computing device remote from the data processing system and different from the application developer device (para [0085], “… In some disclosed examples, when a user accesses (e.g., views) tagged media, pings are generated at the user's device and sent to the data proprietor 416 and to an audience measurement entity (AME) 414 server. The data proprietor 416 can then aggregate demographic information corresponding to the users who accessed the tagged media and provide the aggregated demographic information to the AME 414. In some examples, the AME 414 uses the demographic information provided by the data proprietor 416 to estimate demographic distributions of the visitors of the tagged media”. Para [0027], “FIG. 1 illustrates an example system 100 for selecting content based on feedback signals using electronic content selection infrastructure. …. The network 105 can include computer networks such as the Internet, local, wide, metro, or other area networks, intranets, satellite networks, and other communication networks such as voice or data mobile telephone networks…”); 
generate a first merged data set that merges performance signals for the in- application event across  (para [0085], “…. The data proprietor 416 can then aggregate demographic information corresponding 
Yan and Sullivan are analogous art because both deal with online content advertising.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Yan and Sullivan before him/her before the effective filing date of the claimed invention, to incorporate the features of Sullivan into Yan because Sullivan’s teaching provides a system/method for improved accuracy of self-reported demographic information (Sullivan, para [0028]).
Neither Yan nor Sullivan explicitly teaches 
(an in- application event) comprising an audio interaction; 
identify a plurality of applications that are similar to the application based on at least one characteristic of the application; 
generate a second merged data set that merges performance signals for in- application events comprising audio interactions associated with installations of the plurality of applications that are identified as similar to the application based on the at least one characteristic of the application;
Fan teaches 
identify a plurality of applications that are similar to the application based on at least one characteristic of the application (para [0014], “According to one embodiment of the present invention, there is provided a method for determining a performance prediction model for a target data analytics application, which includes the following operations (not necessarily in the following order): (i) determining at least one reference data analytics application similar to the target data analytics application among existing data analytics applications…”): 
generate a second merged data set that merges performance signals for in- application events [comprising audio interactions] associated with installations of the plurality of applications that are identified as similar to the application based on the at least one characteristic of the application (para [0016], “Some embodiments of the present disclosure may include one, or more, of the following characteristics, features and/or advantages: (i) acquire 
The combination of Yan and Sullivan along with Fan are analogous art because all deal with online content advertising and performance prediction.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Yan, Sullivan and Fan before him/her before the effective filing date of the claimed invention, to incorporate the features of Fan into Yan and Sullivan because Fan’ teaching provides a system/method that uses performance data of existing applications to determine performance prediction model, thereby accelerating the determination process (Fan, Abstract).
None of Yan, Sullivan and Fan explicitly teaches 
(an in- application event) comprising an audio interaction;
McDonnell teaches 
(an in- application event) comprising an audio interaction (para [0058], “…content interaction data 306 may include data indicative of the third-party content being clicked or otherwise selected (e.g., via a touch screen, via a voice command, via a recognized position of a user's eye, etc.) …” wherein selected via voice command reads on audio interaction).
The combination of Yan, Sullivan and Fan along with McDonnell are analogous art because all deal with online content advertising and performance prediction.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Yan, Sullivan, Fan and McDonnell before him/her before the effective filing date of the claimed invention, to incorporate the features of McDonnell into Yan, Sullivan and Fan because McDonnell’ teaching provides an advanced system/method over the current state of the art (McDonnell, para [0006]).

Regarding claim 22 (Previously Presented), Yan as modified by Sullivan, Fan and McDonnell teaches claim 21, McDonnell further teaches comprising: 
the data processing system to identify the in-application event comprising the audio interaction based on audio input detected by a sensor of the mobile computing device (para 

Regarding claim 23 (Previously Presented), Yan as modified by Sullivan, Fan and McDonnell teaches claim 21, McDonnell further teaches comprising: 
the data processing system to determine the in-application event comprising the audio interaction based on speech detected by a sensor of the mobile computing device (para [0058], “…content interaction data 306 may include data indicative of the third-party content being clicked or otherwise selected (e.g., via a touch screen, via a voice command, via a recognized position of a user's eye, etc.) at the device that presents the third-party content. …, content interaction data 306 may include data indicative of a third-party content advertisement being clicked at a particular mobile device represented by a cookie.” wherein voice command reads on speech. For motivation to combine, refer to office action regarding claim 21).

Regarding claim 24 (Previously Presented), Yan as modified by Sullivan, Fan and McDonnell teaches claim 21, Yan further teaches comprising: 
the data processing system comprising a digital assistant (para [0100], “The invention may be described in the general context of computer code or machine-useable instructions, including computer-executable instructions such as program modules, being executed by a computer or other machine, such as a personal data assistant or other handheld device...”).

Regarding claim 25 (Previously Presented), Yan as modified by Sullivan, Fan and McDonnell teaches claim 21, Yan further teaches wherein the mobile computing device comprises a digital assistant (para [0030], “In various implementations, client device 102 and user device 106 are computing devices that are capable of accessing the Internet, such as the World Wide Web. The devices might take on a variety of forms, such as a personal computer 

Regarding claim 26 (Previously Presented), Yan as modified by Sullivan, Fan and McDonnell teaches claim 21, McDonnell teaches the in-application -3- 4833-3198-5358.1Atty. Dkt. 098981-5560 (GGL-079USCN) event comprising the audio interaction (para [0058] as cited for claim 21. For motivation to combine, refer to office action regarding claim 21), Yan further teaches comprising: 
the data processing system to determine the predicted performance for the in-application -3- 4833-3198-5358.1Atty. Dkt. 098981-5560 (GGL-079USCN) event (comprising the audio interaction) based on a regression model (para [0024], “… The prediction models may apply historical observations of one or more content delivery auctions using machine learning algorithms in order to predict performance and/or other aspects of bid targets in future instances of content delivery auctions. The prediction models may use regression analysis of the historical observations which is repeated and updated as new historical observations are created and received by the system.”).

Regarding claim 27 (Previously Presented), Yan as modified by Sullivan, Fan and McDonnell teaches claim 21, McDonnell teaches the in-application -3- 4833-3198-5358.1Atty. Dkt. 098981-5560 (GGL-079USCN) event comprising the audio interaction (para [0058] as cited for claim 21. For motivation to combine, refer to office action regarding claim 21), Fan further teaches comprising: 
the data processing system to determine the predicted performance for the in-application event (comprising the audio interaction) based on indications of occurrences of in-application events associated with the plurality of applications (para [0016], “Some embodiments of the present disclosure may include one, or more, of the following characteristics, features and/or advantages: (i) acquire the performance prediction model for the target data analytics application with less amount of configuration-performance data pairs of the target data analytics application by combining the configuration-performance data pairs of the existing data analytics applications…” For motivation to combine, refer to office action regarding claim 21).

Regarding claim 31 (Currently Amended), it is directed to A method that is disclosed in claim 21, please see the rejections directed to claim 21 above which also cover the limitations recited in claim 31.

Regarding claim 32 (Previously Presented), it recites same features as claim 22, and is rejected for the same reason.

Regarding claim 33 (Previously Presented), it recites same features as claim 23, and is rejected for the same reason.

Regarding claim 34 (Previously Presented), it recites same features as claim 24, and is rejected for the same reason.

Regarding claim 35 (Previously Presented), it recites same features as claim 25, and is rejected for the same reason.

Regarding claim 36 (Previously Presented), it recites same features as claim 26, and is rejected for the same reason.

Regarding claim 37 (Previously Presented), it recites same features as claim 27, and is rejected for the same reason.

Claims 28 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Yan in view of Sullivan, Fan, and McDonnell as applied to claims 21 and 31 above respectively, further in view of Chen et al (US 20100179855 A1, hereinafter, “Chen” [IDS of record]), Karlis et al (Statistics and Computing 15: 255–265, 2005, Multivariate Poisson regression with covariance structure, hereinafter, “Karlis” [IDS of record]) and Cui et al (US 20130339126 A1, hereinafter, “Cui” [IDS of record]).
Regarding claim 28 (Previously Presented), Yan as modified by Sullivan, Fan, and McDonnell teaches claim 21, McDonnell teaches the in-application event comprising the audio interaction (para [0058] as cited for claim 21. For motivation to combine, refer to office comprising the data processing system to: 
determine a first predicted performance for the in-application event comprising the audio interaction based on a multivariate Poisson regression model; and 
calibrate the first predicted performance based on a second predicted performance of the plurality of applications to determine the predicted performance.
Chen teaches 
determine a first predicted performance for the in-application event (comprising the audio interaction) based on a multivariate Poisson regression model (para [0020], “…. Embodiments of this invention derive a linear Poisson regression model from web-scale user behavioral data and predicts click-through rate (CTR) from user history. …”. Karlis teaches multivariate Poisson regression model, please refer to Statistics and Computing 15: 255–265, 2005, Multivariate Poisson regression with covariance structure).
The combination of Yan, Sullivan, Fan, and McDonnell along with Chen are analogous art because all deal with online content advertising.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Yan, Sullivan, Fan, McDonnell and Chen before him/her before the effective filing date of the claimed invention, to incorporate the features of Chen into Yan, Sullivan, Fan, and McDonnell because Chen’s teaching provides an improved method to predict performance for “Large-Scale Behavioral Targeting for Advertising over a Network” (Chen, Title and para [0003]).
The combination of Yan, Sullivan, Fan, McDonnell and Chen along with Karlis are analogous art because all deal with online content advertising and related mathematical methods.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Yan, Sullivan, Fan, McDonnell, Chen and Karlis before him/her before the effective filing date of the claimed invention, to incorporate the features of Karlis into  Yan, Sullivan, Fan, McDonnell and Chen because Karlis’ teaching provides an advanced model for application in a variety of disciplines including marketing (Karlis, Title and Introduction).
None of Yan, Sullivan, Fan, McDonnell, Chen and Karlis explicitly teaches 
calibrate the first predicted performance based on a second predicted performance of the plurality of applications to determine the predicted performance.

calibrate the first predicted performance based on a second predicted performance of the plurality of applications to determine the predicted performance (para [0056], “… The time series forecasting may be based on the campaign's performance history (if available) which is used as a baseline, and the end to end simulation based forecasting results may be adapted to generate the performance changes (measured by ratio) caused by the changes in campaign parameters in the query against the campaign parameters employed in the campaign history to adjust the baseline. …”).
The combination of Yan, Sullivan, Fan, McDonnell, Chen and Karlis along with Cui are analogous art because all deal with online content advertising and related mathematical methods.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Yan, Sullivan, Fan, McDonnell, Chen, Karlis and Cui before him/her before the effective filing date of the claimed invention, to incorporate the features of Cui into Yan, Sullivan, Fan, McDonnell, Chen and Karlis because Cui’s teaching provides improved accuracy for campaign performance forecasting (Cui, Title and para [0013]).

Regarding claim 38 (Previously Presented), it recites same features as claim 28, and is rejected for the same reason.

Claims 29 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Yan in view of Sullivan, Fan, and McDonnell as applied to claims 21 and 31 above respectively, further in view of Beckert et al (US 20130166423 A1, hereinafter, “Beckert” [IDS of record]), and Choi et al (US 20150066643 A1, hereinafter, “Choi” [IDS of record]).

Regarding claim 29 (Previously Presented), Yan as modified by Sullivan, Fan, and McDonnell teaches claim 21, Sullivan teaches 
comprising the data processing system to generate the model with: 
data received from a first plurality of computing devices that installed the application (para [0085], “…. The data proprietor 416 can then aggregate demographic information corresponding to the users who accessed the tagged media and provide the aggregated demographic information to the AME 414. In some examples, the AME 414 uses the 
data received from a second plurality of computing devices that installed, responsive to a content item delivered by the data processing system, one or more applications different from the application, the one or more applications matching a characteristic of the application; and 
data received from a third plurality of computing devices that installed, responsive to an organic search, the one or more applications different from the application, the one or more applications matching the characteristic of the application.
Beckert teaches 
data received from a second plurality of computing devices that installed, responsive to a content item delivered by the data processing system, one or more applications different from the application, the one or more applications matching a characteristic of the application (para [0064], “... If the terms are determined (404) to be acceptable, an application and consumable content rendered by the application can be provided (406). For example, a server can transmit an HTTP POST response, including a binary encoded payload, to a connected client. The payload can include the application and the consumable content. Confirmation the application and data were received and the application was successfully installed can be obtained (408). The content delivery relationship, including a billing relationship, can be established (410).”)
The combination of Yan, Sullivan, Fan, and McDonnell along with Beckert are analogous art because all deal with online content advertising.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Yan, Sullivan, Fan, McDonnell and Beckert before him/her before the effective filing date of the claimed invention, to incorporate the features of Beckert into Yan, Sullivan, Fan, and McDonnell because Beckert’s teaching provides advantages over current state of the art (Beckert, para [0006]).
None of Yan, Sullivan, Fan, McDonnell and Beckert explicitly teaches
data received from a third plurality of computing devices that installed, responsive to an organic search, the one or more applications different from the application, the one or more applications matching the characteristic of the application.
Choi teaches 
data received from a third plurality of computing devices that installed, responsive to an organic search, the one or more applications different from the application, the one or more applications matching the characteristic of the application (para [0121], “The device 100 may collect information such as identification information of an application that is installed, used, and searched by the user, a type of the application, a use time of the application, a use period of the application, etc.”  para [0236], “…. When the recommendation item 1300 selected by the user is an application, the device 100 may execute the application selected by the user. In this regard, when the application selected by the user is not previously installed in the device 100, the device 100 may search for the application in an external server and install a found application in the device 100.”).
The combination of Yan, Sullivan, Fan, McDonnell and Beckert along with Choi are analogous art because all deal with online content advertising.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Yan, Sullivan, Fan, McDonnell, Beckert and Choi before him/her before the effective filing date of the claimed invention, to incorporate the features of Choi into Yan, Sullivan, Fan, McDonnell and Beckert because Choi’s teaching provides a system that efficiently recommends meaningful content and applications to users (Choi, para [0007-0008]).

Regarding claim 39 (Previously Presented), it recites same features as claim 29, and is rejected for the same reason.

Claims 30 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Yan in view of Sullivan, Fan, and McDonnell as applied to claims 21 and 31 above respectively, further in view of Tong et al (US 20120036003 A1, hereinafter, “Tong” [IDS of record]).

Regarding claim 30 (Previously Presented), Yan as modified by Sullivan, Fan, and McDonnell teaches claim 21, but does not explicitly teach 
comprising the data processing system to: 
provide a software development kit to the application developer device that configured the application to transmit an indication to the data processing system responsive to the occurrence of the in-application event.
Tong teaches
comprising the data processing system to: 
provide a software development kit to the application developer device that configured the application to transmit an indication to the data processing system responsive to the occurrence of the in-application event (para [0030], "At block 314, the reward machine(s) 304 may generate software code corresponding to the offer and return the software code and the action ID to the application developer 306. The application developer 306 may integrate the offer code and action ID into the application at the point of the action. The offer code may trigger a ping or cause a ping to be transmitted from a client device executing the application to the reward machine(s) 304 when the user completes the incentivized action in the application. In some embodiments, the generated offer code may be client device platform-specific. The application developer 306 may specify which device platform (e.g., Android.RTM., iOS.RTM.) the application is configured to execute on, and the offer code may be generated specifically for the specified device platform”).
The combination of Yan, Sullivan, Fan, and McDonnell along with Tong are analogous art because all deal with online content advertising.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Yan, Sullivan, Fan, McDonnell and Tong before him/her before the effective filing date of the claimed invention, to incorporate the features of Tong into Yan, Sullivan, Fan, and McDonnell because Tong’s teaching provides an effective online advertising model (Tong, Abstract and para [0003]).

Regarding claim 40 (Previously Presented), it recites same features as claim 30, and is rejected for the same reason.

Response to Arguments
Applicant's arguments regarding 103 rejections filed 5/3/2021 have been fully considered but they are not persuasive.
Applicant’s arguments regarding 103 rejections on p9-11 of the Remarks, focus on newly amended features. As set forth in the office action above, the cited references teach the newly amended features, please refer to Yan para [0033] and Sullivan para [0041]. Hence the claims are rejected. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Curtis et al is cited for teaching application marketplace where users download applications to their devices.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZENGPU WEI whose telephone number is (571)270-1302.  The examiner can normally be reached on Monday to Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Zengpu Wei/
Patent Examiner, Art Unit 2192

/s. sough/SPE, Art Unit 2192